Citation Nr: 0700622	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  03-02 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability caused by VA surgical treatment in 
September 1999.  



WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1963 to October 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2001 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge.  A transcript of the hearing is in the 
record.  

In its remand in May 2005, the Board instructed the agency of 
original jurisdiction to assist the veteran in obtaining 
representation, if he so intended.  In a letter in May 2005, 
the agency of original jurisdiction provided the veteran with 
information concerning representation, but the veteran 
remains unrepresented.  


FINDINGS OF FACT

1. In September 1999, the veteran underwent exploration of 
the right groin by VA following which he had pain, numbness, 
and a loss sensation, extending from the right groin to the 
right anterior thigh.  

2. Sensory loss due to nerve damage, extending from the right 
groin to the right anterior thigh, was not a reasonably 
foreseeable result of the surgery by VA in September 1999.  




CONCLUSION OF LAW

Sensory loss due to nerve damage, extending from the right 
groin to the right anterior thigh, was caused by VA surgical 
treatment in September 1999, and sensory loss due to nerve 
damage, extending from the right groin to the right anterior 
thigh, was not reasonable foreseeable.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Since the claim is resolved in the veteran's favor, 
compliance with the VCAA is moot. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service-
connected.  A disability is a qualifying additional 
disability if the disability was caused by VA medical 
treatment, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the medical treatment; or the additional 
disability was not reasonably foreseeable.

Under 38 C.F.R. § 3.361(c), a claim based on additional 
disability due to VA medical requires actual causation. To 
establish causation, the evidence must show that the VA 
medical treatment resulted in the veteran's additional 
disability.  

Under 38 C.F.R. § 3.361(d), to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment, it must be shown that the medical treatment caused 
the veteran's additional disability; and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is to be 
determined based on what a  reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a  
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with informed consent.  38 C.F.R. 
§ 3.361(d).



Factual Background

VA records show that in October 1998 the veteran had a right 
inguinal hernia repair, which was done at a non-VA hospital.  
In January 1999, the veteran was evaluated by VA for 
localized pain in the area of the surgery.  In August 1999, 
the veteran was admitted to a VA hospital for right groin 
exploration to rule out nerve entrapment or other cause of 
the chronic pain in the right groin.  After obtaining the 
veteran's informed consent, which included possible 
complications of infection, bleeding, and cord structure 
injury, and notice that the operation may not relieve the 
chronic groin pain, the surgery was done by VA in September 
1999.  The post-operative diagnosis was right groin pain 
with no nerve entrapment. 

After the surgery by VA in September 1999, VA records show 
that the veteran complained of pain and numbness extending 
from the right groin to the anterior right mid-thigh.  In 
November 1999, cutaneous sensation was disturbed to the 
anterior thigh.  In May 2000, the veteran entered a pain 
clinic.  The pertinent finding was decreased sensation to 
light touch from the anterior aspect of the right thigh to 
just above the knee.  

On VA neurology examination in January 2006, the veteran 
stated that following surgery in September 1999 he had right 
groin pain, which was distinctly different from the pre-
operative pain, and since then he had had a burning pain in 
his groin and down the front of the thigh.  Sensory testing 
was abnormal over the distribution of the right genitofemoral 
nerve, the right ilioinguinal nerve, and the femoral nerve.  

After a review of the record, the VA examiner stated that 
following the right groin exploration the veteran developed a 
chronic neuropathic pain syndrome involving the area of the 
right thigh, mostly in the territory of the genitofemoral 
nerve, but also involving areas subserved by the ilioinguinal 
nerve, the femoral nerve, and the lateral femoral cutaneous 
nerve, indicating trauma to the nerves as they exited the 
area of the inguinal ligament.  



In March 2006, the veteran's file was reviewed by a VA 
surgeon to determine whether VA's surgical treatment in 
September 1999 resulted in addition disability and whether 
the additional disability was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the surgical treatment, or whether the additional 
disability was not reasonably foreseeable. 

In reviewing the record, the VA surgeon stated that it was 
more likely than not that the veteran did have some 
additional disability, that is, pain and numbness due to 
nerve damage, as a result of the right groin exploratory 
surgery by VA in September 1999, but the additional 
disability was not caused by carelessness, negligence, lack 
of proper skill, or a similar incidence of fault on part of 
VA.  The VA surgeon did express the opinion that the 
additional disability more likely than not was an event that 
was not reasonably foreseeable.  

Analysis

The record shows that in October 1998 the veteran had a 
right inguinal hernia repair, which was done at a non-VA 
hospital.  After the initial hernia repair in 1998, the 
veteran experienced localized pain in the right groin.  In 
September 1999, after obtaining the veteran's informed 
consent, the veteran had surgery by VA, right groin 
exploration, to rule out nerve entrapment or other cause of 
the chronic pain in the right groin.  After the surgery by 
VA in September 1999, the veteran complained of pain and 
numbness extending from the right groin to the anterior 
right mid-thigh with evidence of decreased sensation. 

On VA neurology examination in January 2006, the VA examiner 
stated that following the right groin exploration, the 
veteran developed a chronic neuropathic pain syndrome 
involving the area of the right thigh, resulting from nerve 
damage.  In March 2006, a VA surgeon also attributed the 
nerve damage to surgical treatment by VA in September 1999.  
The above medical evidence is undisputed and establishes that 
the veteran has qualifying additional disability, sensory 
loss due to nerve damage, extending from the right groin to 
the anterior right thigh, caused by VA surgical treatment in 
September 1999.  

The remaining questions are whether the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the surgical treatment, or the 
additional disability was not reasonably foreseeable.

On the question of whether the additional disability was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the surgical treatment, the VA surgeon stated 
that the additional disability was not caused by 
carelessness, negligence, lack of proper skill, or a similar 
incidence of fault on part of VA.  This evidence is 
uncontroverted, and the Board finds that the additional 
disability was not the result of fault on part of VA in 
furnishing the surgical treatment in September 1999. 

This does not end the analysis.  On the remaining question of 
whether the additional disability was not reasonably 
foreseeable, the VA surgeon expressed the opinion that the 
additional disability more likely than not was an event that 
was not reasonably foreseeable, explaining that it does 
happen, but not very often.  

Under 38 C.F.R. § 3.361(d), the event need not be completely 
unforeseeable or unimaginable, but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  The Board 
interprets the VA surgeon's opinion to mean that the 
additional disability, sensory loss due to nerve damage, 
extending from the right groin to the anterior right thigh, 
was not an ordinary risk of the surgical treatment provided 
by VA.  

For this reason, the veteran has a qualifying additional 
disability caused by VA that was not reasonably foreseeable.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d). 






ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability, sensory loss due to nerve damage, extending from 
the right groin to the anterior right thigh, caused by VA 
surgical treatment in September 1999 is granted. 





____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


